Citation Nr: 0520247	
Decision Date: 07/25/05    Archive Date: 08/03/05

DOCKET NO.  98-04 642	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in White River 
Junction, Vermont


THE ISSUES

1.  Entitlement to service connection for a left knee 
disability.

2.  Entitlement to service connection for cervical, thoracic, 
and lumbar spine disabilities.

3.  Entitlement to an initial rating in excess of 10 percent 
for temporomandibular joint dysfunction.  


REPRESENTATION

Veteran represented by:	Keith D. Snyder, Esq.


ATTORNEY FOR THE BOARD

K. Conner, Counsel


INTRODUCTION

The veteran served on active duty from March 1966 to May 
1969.

This matter originally came to the Board of Veterans Appeals 
(Board) from a December 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
White River Junction, Vermont.  

In a November 2000 decision, the Board determined that new 
and material evidence had not been submitted to reopen the 
claims of service connection for a left knee disability, a 
deviated nasal septum, and cervical, thoracic, and lumbar 
spine disorders.  In addition, the Board remanded the issues 
of entitlement to service connection for hemorrhoids and an 
initial rating in excess of 10 percent for temporomandibular 
dysfunction with headaches.  

The veteran appealed the Board's decision to the United 
States Court of Appeals for Veterans Claims (Court).  While 
the matter was pending at the Court, in July 2001, a 
representative of the VA Office of General Counsel, on behalf 
of the Secretary, filed an unopposed Motion for Remand and to 
Stay Proceedings.  In a July 2001 order, the Court granted 
the motion, vacated the portion of the Board's November 2000 
decision determining that new and material evidence had not 
been submitted to reopen claims of service connection for a 
left knee disability, a deviated nasal septum, and cervical, 
thoracic, and lumbar spine disorders, and remanded the matter 
to the Board for readjudication.  

In a May 2002 decision, the Board reopened the claims of 
service connection for a left knee disability, a deviated 
nasal septum, and cervical, thoracic, and lumbar spine 
disorders.  In January 2003, the Board remanded the 
underlying claims for additional development of the evidence.  
In October 2003, the Board remanded all issues on appeal for 
due process considerations.  

While the matter was in remand status, in a February 2005 
rating decision, the RO granted service connection for 
headaches as a residual of a concussion.  The RO assigned an 
initial 10 percent rating, effective February 3, 1997.  The 
RO continued the 10 percent rating assigned for percent for 
temporomandibular joint dysfunction.  The veteran has not 
submitted a notice of disagreement with the initial rating 
assigned for his headaches.  Thus, the remaining issues on 
appeal are as characterized on the cover page of this 
decision.  

In a letter received in June 2005, the veteran indicated that 
he wished to withdraw his appeal of the issues of service 
connection for hemorrhoids and a deviated nasal septum.  He 
also withdrew a claim of service connection for a left foot 
disability.  Accordingly, the Board finds that such issues 
are not within its jurisdiction.  See Hamilton v. Brown, 4 
Vet. App. 528 (1993) (en banc), aff'd, 39 F.3d 1574 (Fed. 
Cir. 1994) (holding that the Board is without the authority 
to proceed on an issue if the veteran indicates that 
consideration of that issue should cease); see also 38 C.F.R. 
§ 20.204 (2004).

As set forth in more detail below, a remand is necessary with 
respect to the issue of entitlement to an initial rating in 
excess of 10 percent for temporomandibular joint dysfunction.  
This matter is remanded to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDING OF FACT

A chronic disability of the left knee, cervical spine, 
thoracic spine, and lumbar spine were not clinically evident 
in service or within the first post-service year and the most 
probative evidence of record indicates that the veteran's 
current disabilities of the left knee, cervical spine, 
thoracic spine, and lumbar spine are not causally related to 
his active service or any incident therein.  


CONCLUSION OF LAW

Disabilities of the left knee, cervical spine, thoracic 
spine, and lumbar spine were not incurred during active 
service, nor may any such disability be presumed to have been 
incurred in service.  38 U.S.C.A. §§ 1110, 1111, 1153, 1154, 
5107 (West 2002); 38 C.F.R. 3.303, 3.304, 3.306 (2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

As a preliminary matter, the Board finds that VA has 
satisfied its duties to the veteran under the Veterans Claims 
Assistance Act of 2000 (VCAA).  In an October 2003 letter, 
the RO notified the veteran of the information and evidence 
needed to substantiate and complete his claims, and of what 
part of that evidence he was to provide and what part VA 
would attempt to obtain for him.  38 U.S.C.A. § 5103(a) (West 
2002); 38 C.F.R. § 3.159(b)(1) (2004); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  This letter also 
generally advised the veteran that VA would assist him in 
obtaining any evidence he felt would support his claims.  
Pelegrini v. Principi (Pelegrini II), 17 Vet. App. 412 
(2004).

Although the veteran did not receive a VCAA notice prior to 
the initial rating decision denying his claims, the Board 
finds that the lack of such a pre-decision notice is not 
prejudicial to the veteran.  The VCAA notice was provided by 
the RO prior to the transfer and certification of the 
veteran's case to the Board, and the content of the notice 
fully complied with the requirements of 38 U.S.C. § 5103(a) 
and 38 C.F.R. § 3.159(b).  The veteran is represented by 
counsel and has been provided with every opportunity to 
submit evidence and argument in support of his claim, and to 
respond to VA notices.  Therefore, not withstanding 
Pelegrini, to decide the appeal would not be prejudicial to 
the veteran.  

Under the VCAA, VA also has a duty to assist claimants in 
obtaining evidence needed to substantiate a claim.  38 
U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2003).  
In this case, the veteran's service medical and personnel 
records are on file and the RO has duly requested all 
available post-service VA and private medical records 
identified by the veteran.  38 U.S.C.A. § 5103A(c) (West 
2002); 38 C.F.R. § 3.159(c)(2), (3) (2004).  

After a review of the record in this case, the Board finds no 
indication of any available, pertinent, outstanding private 
medical evidence specifically identified by the veteran, nor 
is there any indication that outstanding Federal department 
or agency records exist that should be requested in 
connection with the claims adjudicated in this decision.  
38 U.S.C.A. § 5103A(b), (c)(3) (West 2002); 38 C.F.R. 
§ 3.159(c)(1), (2) (2004).  The record also shows that the 
veteran has been afforded a VA medical examination in 
connection with his claims.  The examination report and its 
addendum provides the necessary medical opinion.  See 
38 C.F.R. § 3.159(c)(4).

For the reasons set forth above, the Board concludes that VA 
has fulfilled its VCAA duties to assist and notify the 
veteran.  Neither the veteran nor his attorney have argued 
otherwise or demonstrated any prejudice.  Thus, the Board 
finds that no additional action is necessary.  

I.  Factual Background

The veteran's service medical records show that in April 
1967, he visited sick bay after his unit came under enemy 
attack.  It was noted that he had "multiple scrapes to 
legs" and the veteran reported that he could not hear.  The 
impression was punctured left eardrum.  

The veteran was hospitalized in July 1967 with a diagnosis of 
a left perforated tympanic membrane.  It was noted that the 
injury apparently occurred following the explosion of a 
landmine in Vietnam.  The veteran also reported that he 
sustained laceration of the legs in the explosion.  The 
examiner noted that such wounds had all healed by the time of 
admission.  Physical examination was essentially within 
normal limits.  The veteran underwent a tympanoplasty and was 
doing well, but disappeared from the hospital later that 
month.  He was declared a deserter.  The hospitalization 
reports are negative for notations of any complaint or 
abnormality pertaining to the left knee, cervical, thoracic, 
or lumbar spine.  

The veteran underwent a confinement physical examination in 
November 1967.  No pertinent abnormalities were noted.  

At an October 1968 medical examination, the veteran denied a 
history of a trick or locked knee and recurrent back pain.  
He reported that he had sustained lacerations to his legs due 
to a detonated mine in Vietnam.  Clinical evaluation revealed 
a 11/2 inch scar on below the left knee.  Examination of the 
neck, spine and lower extremities was otherwise normal.  

In February 1969, the veteran sought treatment for pain in 
the arch of the left foot.  No complaints pertaining to the 
left knee were recorded.  The left foot was normal on X-ray 
and physical examination.  

At the veteran's April 1969 military separation medical 
examination, various scars were noted, including a 11/2 inch 
scar on the left lower leg.  The veteran's lower extremities 
were otherwise normal on clinical evaluation.  The neck and 
spine were also normal.  

The veteran's service personnel records show that he was 
awarded Purple Heart Medals for wounds received in combat in 
April 1967.  He is also the recipient of the Bronze Star 
Medal with Combat V.  

In April 1970 , the veteran filed an application for VA 
compensation benefits, seeking service connection for various 
disabilities including loss of hearing and lacerations of 
both legs.  His application is silent for any mention of the 
left knee, or the cervical, thoracic, or lumbar spine.  

At a May 1970 VA medical examination, the veteran reported 
that he had sustained acoustic trauma, as well as some 
lacerations of both lower extremities is a landmine explosion 
in service.  He denied that these were of any great clinical 
significance.  Examination showed two scars approximately 1/2 
inch below the tibial tuberosity with some numbness in the 
scar area.  The examiner indicated that the missile had not 
involved the tendon of the rectus femoris.  The veteran had 
complete range of motion of the left knee and there was no 
muscle atrophy.  X-ray studies of the left knee were normal.  
The diagnoses included residuals of right and left lower knee 
areas, these scars of no clinical significance.  The 
examination report is entirely negative for any complaints or 
abnormalities pertaining to the cervical, thoracic, or lumbar 
spine.  

In May 1971, the veteran filed a claim for increased 
compensation benefits.  His application is silent for any 
mention of abnormalities pertaining to the left knee or the 
cervical, thoracic, or lumbar spine.  Medical evidence 
received in connection with his claim is likewise negative 
for any mention of the left knee or the spine.  

In a March 1974 statement, V.J. Murphy, M.D., indicated that 
the veteran had been seen in January 1974 with complaints of 
clicking, difficulty squatting, and occasional swelling in 
the left knee.  The veteran claimed that such symptoms had 
been present since April 1967, when he had been thrown from a 
vehicle and landed on the knee.  Dr. Murphy noted that an 
arthrogram performed in February 1974 revealed a medial 
meniscus tear.  

In March 1974, the veteran was hospitalized at the Spokane 
VAMC.  He reported that he originally injured his left knee 
in 1967, when a personnel carrier was blown up by a landmine 
in Vietnam.  He indicated that he had a swollen knee which 
required aspiration of fluid on several occasions.  In 
December 1973, he indicated that he slipped on the ice and 
had an arthrogram which showed a torn medial meniscus.  
Physical examination verified a tender and sore left medial 
meniscus but no instability of the knee was found.  The 
veteran was scheduled for surgery but requested discharge.  
The diagnoses on discharge included torn left medial 
meniscus.  

In March 1984, the veteran filed an application for increased 
VA compensation benefits.  His application is silent for any 
mention of the cervical, thoracic, or lumbar spine.  

In an August 1985 letter, C.W. McCowan, M.D., indicated that 
he had seen the veteran in September 1971 for complaints of 
reduced hearing.  No abnormalities were discovered.  No 
complaints or abnormalities pertaining to the left knee or 
spine were noted at that time.  Dr. McCowan indicated that he 
again saw the veteran in November 1973, at which time he 
complained of pain and swelling in the left knee.  He noted 
that the veteran later underwent a left meniscectomy in April 
1974 at the Royal Alexandra Hospital.  Records from Royal 
Alexandria Hospital are unavailable.  

In an August 1985 letter, Douglas G. Norquist, M.D., 
indicated that the veteran had reported that in April 1967, 
he was thrown into the air after his truck hit a landmine.  
He reportedly sustained injuries to the left knee and 
shoulder.  The veteran indicated that he had been checked out 
and everything was fine.  After service, he reported that 
"with little provocation," he had an injury to the left 
knee resulting in a medial meniscectomy.  Examination showed 
full range of motion with a slight varus deformity.  Dr. 
Norquist indicated that the veteran had an anterior cruciate 
deficient knee which "very likely" happened with the 
initial injury.  

The veteran underwent VA medical examination in April 1986, 
at which he claimed that he had a meniscectomy of the left 
knee in 1974, as a result of his injury in service.  He 
denied any injury to the left knee after Vietnam.  The 
examiner noted that in reviewing the veteran's claims folder, 
however, records show that he slipped on the ice in December 
1973.  X-ray studies of the left knee showed minimal 
spurring.  After examining the veteran, the impression was 
previous left knee injury with meniscectomy after some type 
of injury resulting in either laxity or partial tearing of 
the anterior cruciate ligament.  The examiner noted that in 
light of conflicting history reported by the veteran, he was 
unsure of its accuracy.  

In January 1987, the veteran filed an application for 
increased VA compensation benefits.  His application is 
silent for any mention of the cervical, thoracic, or lumbar 
spine.  

In May 1988, the veteran underwent VA medical examination at 
which he reported that he had injured his low back in 
September 1986 while working at a mill.  He also complained 
that he had injured his left knee in Vietnam, resulting in a 
torn meniscus.  Examination showed several well-healed scars 
of the lower legs, including a left meniscectomy scar.  
Examination of the left knee showed no effusion, crepitus or 
tenderness.  Range of motion was normal.  Ligaments were 
intact.  The diagnoses included residual shell fragment wound 
scars of the lower legs, not disabling, and possible internal 
derangement of the left knee.  

In September 1988, the veteran was examined in connection 
with a work-related injury to the lower back, which occurred 
in September 1986.  Reportedly, the veteran had been lifting 
lumber when his hands gave way and he fell backwards, 
striking his back on a forklift.  He had immediate pain and 
had not worked since one month after the accident.  The 
veteran specifically denied problems with his back prior to 
the injury.  It was noted that a November 1986 myelogram and 
CT scan showed bulging at the discs at L3-4, L4-5, and L5-S1, 
with mild facet degenerative changes.  The diagnoses included 
history of lumbosacral strain, related to injury and bulging 
discs at L3-4, L4-5, and L5-S1, predating the injury.  

In a January 1989 rating decision, the RO granted service 
connection for residuals of shell fragment wound scars of the 
lower extremities.  The RO assigned an initial zero percent 
rating under Diagnostic Code 7805, effective May 7, 1969.

In February 1989, the veteran submitted a claim of service 
connection for numerous disabilities, including disabilities, 
of the left knee, cervical, thoracic and lumbar spine, 
headaches, and jaw damage.  

Records from University Hospital show that in February 1993, 
the veteran sought treatment for complaints related to his 
left knee.  He reported that he initially injured his knee, 
as well as his ankle and back, in service.  He indicated that 
approximately in 1981, he underwent a medial meniscectomy and 
had had difficulties since that time.  X-ray studies of the 
left knee showed some early marginal osteophyte formation.  
The impression was chronic instability of the left knee with 
early degenerative arthritis.  In July 1993, the veteran 
underwent left knee arthroscopy.  The diagnosis was old 
ligamentous disruption, left knee, with degenerative 
arthritis.  

In a February 1993 letter, Patrick J. Doyle, M.D., a private 
otorhinolaryngologist, indicated that he had examined the 
veteran in February 1993.  The veteran reported that he had 
been involved in an explosion in Vietnam in 1967.  He claimed 
that injuries sustained in the blast included back problems, 
knee problems, and bilateral tympanic membrane perforations.  

In a May 1993 letter, John M. Adams, M.D. indicated that the 
veteran had multiple medical problems dating back several 
years, some of which were due to injuries he sustained in 
Vietnam.  He noted that the veteran had L3-S1 disc problems, 
thoracic outlet problems, and left knee problems.  

In a May 1993 letter, Joel Epstein, D.M.D, M.S.D., indicated 
that he had examined the veteran in connection with his 
complaints of temporomandibular joint symptoms and facial 
pain.  He indicated that the veteran claimed to have a 
history of trauma to the jaw region during Vietnam.  He also 
claimed to experience neck stiffness and headaches from time 
to time.  The assessment was symptoms of facial pain, jaw 
discomfort, and earache consistent with TMD.  There was no 
evidence to suggest dysfunction of the joint itself.  

In a February 1993 letter, Fraser L. Noel, M.D., indicated 
that the veteran reported that he had been involved in 
explosions in service and developed back problems as a 
result.  He also had a knee injury and bilateral tympanic 
membrane perforations.  Over the years, he reported that he 
developed ongoing problems with periauricular pain radiating 
to the temple and posterior neck.  The diagnoses included 
spasm of the left middle ear and periauricular pain relating 
to myofascial dysfunction.  

In a July 1997 letter, D.R. Dawson, M.D., indicated that that 
he first met the veteran in April 1997.  He indicated that he 
was unable to find any documentation of a back condition 
caused by military service.  He noted that the veteran had 
been examined in September 1988 in connection with an 
industrial injury to his low back.  At that time, he denied 
prior back problems.  

In an October 1997 letter, Dr. Dawson indicated that the 
veteran had reported that he had been injured in service in 
April 1997, sustaining shrapnel wounds and a twisting injury 
of the left knee.  He indicated that he was treated in the 
field and advised that he had a left knee sprain.  The 
veteran reported that he "eventually went on to have further 
problems with his knee," and underwent a medial meniscectomy 
in 1974.  

A January 1998 private MRI report of the cervical spine notes 
a clinical history of right C7 radiculopathy, and findings to 
include minimal intervertebral disc degenerative desiccation 
at C5-6, and a minimal disc bulge at C6-7.  The examiner, 
David Patry, M.D., indicated that he was unable to correlate 
the veteran's symptoms or radiologic findings to his reported 
Vietnam injuries.  

In an April 2001 letter, C. K. Buckley, M.D., indicated that 
the veteran had been his patient since November 1999.  He 
noted that the veteran had reported a history of injuries in 
service in April 1967, and again in September 1968.  
Specifically, he indicated that the veteran claimed that he 
had been thrown approximately 30 feet in the air after a 
landmine explosion and sustained various injuries, including 
degenerative changes in his back, thoracic outlet syndrome, 
degenerative tears to the meniscus of the left knee, and a 
tear to his rotator cuff.  He noted that the veteran also 
apparently had some degenerative changes in his neck.  Dr. 
Buckley indicated that although he was not "a neck expert I 
would concur that he has soft tissue injuries to his neck 
which are now starting to show degenerative changes."  Dr. 
Buckley indicated that the origin of the veteran's left knee 
disability appeared to be his 1967 Vietnam injury, as the 
right knee was now normal.  He indicated that he was prepared 
to state unequivocally that the veteran's left knee arthritis 
was secondary to the 1967 Vietnam injury.  He further 
indicated that he believed that "a majority of this 
gentleman's problems do date back to his injuries in the 
1960's while serving in Vietnam."

In an August 2001 letter, Michael D. Hill, M.D., indicated 
that the veteran complained of symptoms including chronic 
musculoskeletal pain in the mid back and neck.  Dr. Hill 
indicated that the veteran attributed his pain to trauma he 
suffered during the Vietnam war.  He noted that the veteran 
had asked him to provided support for his application for VA 
benefits.  Dr. Hill indicated that it is clear that what was 
needed was a letter stating in no uncertain terms that the 
veteran's in-service injury was the cause of his current 
pain.  He indicated that he was unable to state that with 
certainty.  Nonetheless, he indicated that there was no doubt 
that past trauma to joints was associated with the 
development of osteoarthritis.  Thus, he indicated that 
"[p]robabilistically, it is quite likely that [the past 
injuries] are a significant contributing factor."

In a September 1997 letter, a former serviceman indicated 
that the veteran had been hospitalized during service as a 
result of combat injuries.  The former soldier did not 
identify the nature of those injuries but noted that he 
remembered that the veteran was in "bad shape" physically 
and mentally.  

The veteran underwent VA medical examination in July 2003.  
He reported that he had been injured in service in 1967 as a 
result of an explosion.  He dated the onset of disabilities 
of the left knee, low back, thoracic spine, and cervical 
spine to that injury.  The veteran reported that after his 
separation from service until 1982, he worked for an oil 
company as a drilling engineer.  In 1986, he began working 
for a lumber mill until he experienced a back injury, forcing 
him to quit.  He had not worked since that time due to 
chronic pain.  After examining the veteran and reviewing the 
claims folder, the examiner concluded that the veteran's 
current left knee disability was unrelated to military 
service.  Rather, he indicated that it was more likely due to 
the meniscus tear injury in 1973.  The examiner reasoned that 
he was unable to locate any documentation of left knee pain 
or injury in the service medical records and that X-ray 
studies of the left knee in 1970 had been normal.  The 
examiner noted that the first notation of left knee symptoms 
was not until 1973, when the veteran fell on the ice and tore 
the medial meniscus.  

With respect to the veteran's cervical, thoracic, and lumbar 
spine, the examiner concluded that his current disabilities 
were likely related to the 1986 industrial injury.  In that 
regard, he explained that he was unable to locate any 
documentation of lumbosacral spine, thoracic spine, or 
cervical spine symptoms or injuries during service.  He 
further noted that pertinent complaints were not shown until 
the 1986 industrial injury.  The examiner noted that the 
veteran's voluminous medical records indicated that he did 
not hesitate to seek health care for medical problems.  Thus, 
he indicated that an intercurrent time lapse of 20 years 
without complaints of spine pain was highly unlikely.  

II.  Law and Regulations

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted in the 
line of duty or for aggravation of a pre-existing injury or 
disease in the line of duty.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. §§ 3.303, 3.304, 3.306 (2004).

Where a veteran served ninety days or more during a period of 
war and arthritis becomes manifest to a degree of 10 percent 
within one year from date of termination of such service, 
such disease shall be presumed to have been incurred in 
service even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  38 U.S.C.A. §§ 
1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309 (2004). 

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

In the case of any veteran who has engaged in combat with the 
enemy in active service during a period of war, satisfactory 
lay or other evidence that an injury or disease was incurred 
or aggravated in combat will be accepted as sufficient proof 
of service connection if the evidence is consistent with the 
circumstances, condition or hardships of such service, even 
though there is no official record of such incurrence or 
aggravation.  Every reasonable doubt shall be resolved in 
favor of the veteran.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 
3.304(d).

Under applicable criteria, VA shall consider all information 
and lay and medical evidence of record in a case before the 
Secretary with respect to benefits under laws administered by 
the Secretary.  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the Secretary shall give 
the benefit of the doubt to the claimant.  38 U.S.C. 
§ 5107(b); see also Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990) (holding that a claimant need only demonstrate that 
there is an "approximate balance of positive and negative 
evidence" in order to prevail).

III.  Analysis

Left knee disability:  The veteran contends that he currently 
has a left knee disability as a result of an April 1967 
combat injury in service.  

The veteran's service personnel records clearly establish 
that he served in combat.  Moreover, his statements regarding 
an in-service left knee injury in April 1967 are consistent 
with the circumstances, conditions, and hardships of combat 
service.  Based on the foregoing, the Board presumes that the 
veteran is entitled to an evidentiary presumption of an in-
service left knee injury.  38 U.S.C.A. § 1154(b); see also 
Vanerson v. West, 12 Vet. App. 254 (1999).  

Even presuming that the veteran sustained a left knee injury 
in April 1967, however, the Court has held that the 
provisions of 38 U.S.C.A. 1154(b) only provide an evidentiary 
presumption concerning events in service; they do not provide 
a substitute for evidence of a causal nexus between a combat 
service injury or disease and a current disability, or the 
continuation of symptoms subsequent to service.  Wade, 11 
Vet. App. at 305.

In this case, the veteran's service medical records are 
negative for notations of a left knee disability.  In fact, 
when he was examined in April 1967 following the explosion 
incident, and when he was hospitalized in July 1967, the 
veteran complained lacerations on his legs, but no left knee 
symptomatology.  In addition, when he underwent physical 
examination in October 1968, he specifically denied a trick 
or locked knee and examination of the lower extremities was 
normal.  His lower extremities were also normal at the time 
of his separation from service, but for a scar.  No 
musculoskeletal abnormalities were found.  

Likewise, the post-service medical evidence is entirely 
negative for any complaint or finding of a left knee 
disability until 1973, when the veteran was diagnosed as 
having a meniscal tear after slipping on the ice.  Prior to 
that time, his knee was normal.  For example, when he filed 
his initial application for VA compensation benefits, he made 
no mention of a left knee disability.  Likewise, when he was 
examined by VA in May 1970, no left knee disability was 
identified.  In fact, the veteran had complete range of 
motion of the left knee, there was no muscle atrophy, and X-
ray studies of the left knee were normal.  

Based on this evidence, the Board finds that although the 
veteran is entitled to an evidentiary presumption that he 
sustained a left knee injury in April 1967, the medical 
evidence of record indicates that any such injury resolved 
without residual disability.  As noted, the record contains 
no objective finding of a left knee in service or within the 
first post-service year.  As noted, a left knee disability 
was not identified until the 1973 post-service left knee 
injury.  

While the veteran has testified that he has had left knee 
symptoms since service, the Board finds that the 
contemporaneous records are entitled to far more probative 
weight than the recollections of the veteran of events which 
occurred decades previously.  Again, the fact that the 
contemporaneous records do not provide subjective or 
objective evidence that supports the contention that the 
veteran experienced continuous left knee symptomatology since 
service is highly probative evidence against the claim.  See 
Mense v. Derwinski, 1 Vet. App. 354, 356 (1991).

Based on the evidence set forth above, it cannot be concluded 
that a left knee disability was present in service or within 
the post-service year.  As noted above, however, service 
connection may be granted for disease diagnosed after service 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).  

Clearly, in this case, conflicting evidence has been provided 
regarding the etiology of the veteran's current left knee 
disability.  For example, the veteran has submitted several 
medical statements noting his reported history of an in-
service left knee injury.  

In a March 1974 statement, Dr. Murphy noted that the veteran 
had been seen with complaints of left knee symptoms which he 
claimed had been present since April 1967, when he had been 
thrown from a vehicle and landed on the knee.  At a May 1988 
VA medical examination, the veteran claimed that he had 
injured his left knee in Vietnam, resulting in a torn 
meniscus.  In a February 1993 letter, Dr. Doyle noted that 
the veteran had reported that he had been involved in an 
explosion in Vietnam in 1967 and that injuries sustained in 
the blast included knee problems.  In a February 1993 letter, 
Dr. Noel indicated that the veteran reported that he had been 
involved in explosions in service and has sustained a left 
knee injury.  In an October 1997 letter, Dr. Dawson indicated 
that the veteran had reported that he had been injured in 
service in April 1997, sustaining shrapnel wounds and a 
twisting injury of the left knee; he claimed that he 
"eventually went on to have further problems with his 
knee," and underwent a medial meniscectomy in 1974.  

The Board has considered this evidence, but assigns it 
limited probative value in that it merely records the 
veteran's claimed history of an in-service left knee injury 
and post-service knee symptoms.  The Court has held that 
evidence which is simply information recorded by a medical 
examiner, unenhanced by any additional medical comment by 
that examiner, is of limited probative value.  See LeShore v. 
Brown, 8 Vet. App. 406, 409 (1995); see also Grover v. West, 
12 Vet. App. 109, 112 (1999) (holding that a post-service 
reference to injuries sustained in service, without a review 
of the service medical records to actually verify this, is to 
be given little to no weight).  

The veteran has also submitted medical evidence supporting 
his claim of a nexus between an in-service injury and a post-
service knee disability.  For example, in an August 1985 
letter, Dr. Norquist noted the veteran's claim that he had 
been thrown into the air after his truck hit a landmine and 
sustained an injury to the left knee.  Dr. Norquist indicated 
that the veteran had an anterior cruciate deficient knee 
which "very likely" happened with the initial injury.  

Similarly, in a May 1993 letter, Dr. Adams indicated that the 
veteran had multiple medical problems dating back several 
years, some of which were due to injuries he sustained in 
Vietnam.  In an April 2001 letter, Dr. Buckley noted that the 
veteran had reported a meniscal tear of the left knee in 
April 1967 when he was thrown 30 feet in the air after a 
landmine explosion.  Dr. Buckley indicated that the origin of 
the veteran's current left knee disability was his 1967 
Vietnam injury.

In an August 2001 letter, Dr. Hill noted that the veteran 
attributed his widespread musculoskeletal pain to trauma he 
suffered during the Vietnam war.  He indicated that there was 
no doubt that past trauma to joints was associated with the 
development of osteoarthritis.  Thus, he indicated that 
"[p]robabilistically, it is quite likely that [the past 
injuries] are a significant contributing factor."  

While the Board has carefully considered this evidence, 
limited probative value is assigned.  Without exception, 
these medical opinions were based on history relayed by the 
veteran, as well as limited documentation he provided to the 
examiners.  Swann v. Brown, 5 Vet. App. 229 (1993) (Where the 
examiner relies on history as related by veteran, the 
diagnoses can be no better than the facts alleged by 
veteran).  Most significantly, none of these medical 
professionals had the benefit of reviewing the veteran's 
claims folder in rendering their opinions.  The Court has 
held that a medical opinion based purely on speculation, 
without supporting clinical data or other rationale, does not 
provide the required degree of medical certainty.  Bloom v. 
West, 12 Vet. App. 185, 187 (1999); see also Black v. Brown, 
5 Vet. App. 177, 180 (1995) (holding that a medical opinion 
is inadequate when it is unsupported by the evidence).  

On the other hand, in July 2003, the veteran underwent VA 
medical examination at which he reiterated his contentions 
regarding his left knee.  After examining the veteran and 
reviewing the claims folder, the examiner concluded that the 
veteran's current left knee disability was unrelated to 
military service.  Rather, he indicated that it was more 
likely due to the meniscus tear injury in 1973.  The examiner 
reasoned that he was unable to locate any documentation of 
left knee pain or injury in the service medical records and 
that X-ray studies of the left knee in 1970 had been normal.  
The examiner noted that the first notation of left knee 
symptoms was not until 1973, when the veteran fell on the ice 
and tore the medial meniscus.  

The Board finds that the medical opinion discussed above is 
persuasive and assigns it great probative weight.  The 
opinion was rendered by a physicians who examined the 
veteran, as well as his claims folder.  The VA examiner gave 
a considered rationale and based his opinions on a complete 
review of the veteran's claims folder.  See Bloom v. West, 12 
Vet. App. 185, 187 (1999).  Moreover, he specifically 
addressed the pertinent evidence of record, as well as the 
veteran's contentions.  

In that regard, the Board has considered the veteran's own 
contentions regarding the etiology of his left knee 
disability.  Such opinion, however, is clearly a matter for 
an individual with medical knowledge and expertise.  See 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Absent any 
indication that the veteran is competent to render a medical 
opinion, the Board finds that his own statements regarding 
the etiology of his knee disability do not outweigh the VA 
medical opinion discussed above.  

In summary, as a left knee disability was not shown in 
service or within the first post-service year, and because 
the probative evidence of record indicates that such 
disability is not causally related to the veteran's active 
service or any incident therein, the Board finds that the 
preponderance of the evidence is against the veteran's claims 
of service connection for a left knee disability.

For the reasons set forth above, the Board finds that the 
preponderance of the evidence of record is against the claim.  
The benefit of the doubt doctrine is not for application 
where the weight of the evidence is against the claim.  38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 53 
(1990).

Cervical, thoracic, and lumbar spine disorders:  The veteran 
also contends that he has cervical, thoracic and lumbar spine 
disorders as a result of an April 1967 injury in service.  

As noted above, the service medical records are entirely 
silent for any mention of a cervical, thoracic, or lumbar 
spine injury.  When he was examined in April 1967 following 
the explosion incident, and when he was hospitalized in July 
1967, the veteran complained of hearing loss and lacerations 
on his legs.  No complaints or abnormalities pertaining to 
the cervical, thoracic, or lumbar spine, however, were 
recorded.  Indeed, when the veteran underwent physical 
examination in October 1968, he specifically denied recurrent 
back pain.  Examination of his neck and spine was normal at 
that time.  His neck and spine were also clinically normal at 
the time of his service separation medical examination.  

Likewise, the post-service medical evidence is entirely 
negative for any complaint or finding of a cervical, 
thoracic, or lumbar spine disorder for many years after 
service separation.  As described above, the veteran filed 
several claims for VA benefits in the years following his 
separation from service.  In the claims he filed prior to 
1987, he made no mention of any disability of the cervical, 
thoracic, or lumbar spine.  The medical evidence obtained in 
connection with these claims is likewise negative for any 
notation of a cervical, thoracic, or lumbar spine disability.  

In fact, the first mention of a back disability is not until 
September 1986, when the veteran sustained a back injury 
while on the job in a lumber mill.  When he was examined 
following that injury, he specifically indicated that he had 
had no back problems prior to the injury.  In fact, prior to 
filing his claim for VA compensation benefits for a back 
disability, at no time during treatment did the veteran 
attribute his back pain to service, report a history of back 
injury in service, or indicate that his back pain had been a 
longstanding problem.  

Based on the evidence set forth above, the Board concludes 
that a disability of the cervical, thoracic, or lumbar spine 
was not present in service or for many years thereafter.  The 
Board notes that the veteran has, at times, indicated that he 
has had back problems since the April 1967 in-service injury.  
While the concept of continuity of symptomatology focuses on 
continuity of symptoms, not treatment, in a merits context, 
the lack of evidence of treatment may bear upon the 
credibility of the evidence of continuity.  See Savage v. 
Gober, 10 Vet. App. 488, 496 (1997).  The record in this case 
discloses a span of many years without any clinical evidence 
to support the veteran's recent statements, made in the 
context of a claim for VA benefits, of a continuity of back 
symptoms.  In fact, the contemporaneous treatment records 
described above flatly contradict his assertions in that 
regard.  Simply, the record conspicuously lacks any recorded 
history of continuity of back symptoms since service.

In view of the foregoing, the Board finds that the 
contemporaneous records are entitled to far more probative 
weight than the recollections of the veteran of events which 
occurred many years previously.  The negative clinical and 
documentary evidence in service and after service is clearly 
more probative than the remote assertions of the veteran.  To 
summarize, the fact that the contemporaneous records do not 
provide subjective or objective evidence that supports the 
recent contention that the veteran experienced continuous 
back symptoms since the in-service April 1967 incident is 
highly probative evidence against the claim.  See Mense v. 
Derwinski, 1 Vet. App. 354, 356 (1991).

Although the record shows that the veteran's cervical, 
thoracic, and lumbar spine disabilities were not present in 
service or for many years thereafter, as set forth above, 
service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  Thus, if there 
is a causal connection between the current condition and 
service, service connection may be established.  Godfrey v. 
Derwinski, 2 Vet. App. 354 (1992).

In this case, conflicting evidence has been received.  The 
Court has held that it is the responsibility of the Board to 
determine the probative weight to be ascribed as among 
multiple medical opinions in a case.  See Winsett v. West, 11 
Vet. App. 420, 424-25 (1998).  In determining the probative 
weight to be assigned the various medical opinions of record, 
the Board must consider factors such as the health care 
provider's knowledge and skill in analyzing the medical data.  
See Guerrieri v. Brown, 4 Vet. App. 467 (1993); see also 
Black v. Brown, 10 Vet. App. 279 (1997).  As is true with any 
piece of evidence, the credibility and weight to be attached 
to these opinions "[are] within the province of the [Board 
as] adjudicators."  Guerrieri, 4 Vet. App. at 470-71.  

The evidence supporting the veteran's claim of a causal 
relationship between his current cervical, thoracic, and 
lumbar spine disabilities and his active service consists of 
his own opinion, as well as several medical opinions.  

Initially, the Board assigns little probative weight to the 
veteran's own opinion as there is no indication of record to 
indicate that he has any specialized education, training, or 
experience on which to base his medical conclusions.  Cf. 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Moreover, the 
Board notes that the veteran is an interested party in this 
matter, adding further doubt to the probative value of his 
opinion.  See Caluza v. Brown, 7 Vet. App. 498, 510-511 
(1995) (holding that credibility can be impeached generally 
by a showing of interest, bias, inconsistent statements, or, 
to a certain extent, bad character).

With respect to the medical evidence he submitted, the Board 
finds that it is entitled to little probative weight.  Much 
of this evidence, including February 1993 records from 
University Hospital, a February 1993 letter from Dr. Doyle, a 
May 1993 letter from Dr. Epstein, and a February 1993 letter 
from Dr. Noel, merely records the veteran's claimed history 
of an in-service back injury and post-service back symptoms.  
The Court has held that evidence which is simply information 
recorded by a medical examiner, unenhanced by any additional 
medical comment by that examiner, is of limited probative 
value.  See LeShore v. Brown, 8 Vet. App. 406, 409 (1995).

Other medical evidence submitted by the veteran suggests a 
link between his reported in-service back injury and his 
current spinal disabilities.  For example, in a May 1993 
letter, Dr. Adams indicated that the veteran had multiple 
medical problems dating back several years, some of which 
were due to injuries he sustained in Vietnam.  He noted that 
the veteran currently had L3-S1 disc problems, as well as 
thoracic outlet problems.  In an April 2001 letter, Dr. 
Buckley noted that the veteran claimed that he had been 
thrown 30 feet into the air in an in-service explosion and 
sustained various injuries, including degenerative changes in 
his back and thoracic outlet syndrome.  Dr. Buckley indicated 
that he believed that "a majority of [the veteran's] 
problems do date back to his injuries in the 1960's while 
serving in Vietnam."  In an August 2001 letter, Dr. Hill 
indicated that "[p]robabilistically, it is quite likely that 
[the past injuries] are a significant contributing factor" 
to the veteran's current musculoskeletal disabilities.  

While the Board has carefully considered this evidence, 
limited probative value is assigned.  Without exception, 
these medical opinions were based on history relayed by the 
veteran, as well as limited documentation he provided to the 
examiners.  Swann v. Brown, 5 Vet. App. 229 (1993) (Where the 
examiner relies on history as related by veteran, the 
diagnoses can be no better than the facts alleged by 
veteran).  Most significantly, none of these medical 
professionals had the benefit of reviewing the veteran's 
claims folder in rendering their opinions.  

On the other hand, the evidence which weighs against the 
veteran's claims includes the July 2003 VA medical 
examination report and addendum.  In this report, the 
examiner concluded unequivocally that the veteran's current 
cervical, thoracic, and lumbar spine disabilities were not 
related to his active service or any incident therein, 
including the April 1967 incident.  The Board finds that this 
medical opinion is persuasive and assigns it great probative 
weight.  The opinion was rendered by a physician who actually 
examined the veteran.  In addition, the examiner gave a 
considered rationale for his opinion, which was based on a 
complete review of the veteran's claims folder.  See Bloom v. 
West, 12 Vet. App. 185, 187 (1999).  The examiner also made 
specific reference to the evidence of record, including the 
veteran's contentions and his service medical records.  

Other evidence which weighs against the veteran's claim 
includes the July 1997 letter from Dr. Dawson, who noted that 
he was unable to find any documentation of a back condition 
caused by military service.  He noted that the veteran had 
been examined in September 1988 in connection with an 
industrial injury to his low back.  At that time, he denied 
prior back problems.  Again, the Board finds that this 
opinion is entitled to more probative weight as it provides a 
considered rationale and appears to be based on a review of 
pertinent evidence, rather than based merely on a history 
provided by the veteran.  

Also of record is the January 1998 MRI report from Dr. Patry 
who indicated that he was unable to correlate the veteran's 
cervical symptoms or radiologic findings to his reported 
Vietnam injuries, without additional evidence.  

After carefully reviewing the evidence, for the reasons 
discussed above, the Board finds that the preponderance of 
the evidence is against the claim of service connection for 
cervical, thoracic, and lumbar spine disabilities.  The 
benefit of the doubt doctrine is not for application where 
the clear weight of the evidence is against the claim.  
Gilbert, 1 Vet. App. at 55; 38 U.S.C.A. § 5107(b).

In reaching this decision, the Board has considered the 
provisions of 38 U.S.C.A. § 1154(b).  Again, however, the 
Court has held that the provisions of 38 U.S.C.A. § 1154(b) 
only provide an evidentiary presumption concerning events in 
service; they do not provide a substitute for evidence of a 
causal nexus between a combat service injury or disease and a 
current disability, or the continuation of symptoms 
subsequent to service.  See Wade v. West, 11 Vet. App. 302, 
305 (1999).

In this case, even assuming for the sake of argument that the 
veteran sustained injuries to the cervical, thoracic, or 
lumbar spine during combat service in April 1967, the 
subsequent service medical records show that his neck and 
spine were normal at service separation.  Moreover, the 
record is negative for complaints or abnormalities pertaining 
to the spine for many years after service separation.  
Finally, the most probative evidence of record indicates that 
the veteran's current cervical, thoracic, and lumbar spine 
disabilities are not related to active service or any 
incident therein.  Based on this evidence, the Board finds 
the preponderance of the evidence is against the claim.  
Kessel v. West, 13 Vet. App. 9 (1999).







ORDER

Entitlement to service connection for a left knee disability 
is denied.

Entitlement to service connection for cervical, thoracic, and 
lumbar spine disabilities is denied.  


REMAND

The veteran also seeks an initial rating in excess of 10 
percent for temporomandibular joint dysfunction.  

As set forth above, the Board remanded this matter in 
November 2000 for the purposes of obtaining a medical 
examination to determine the severity of the veteran's 
disability.  The veteran was afforded a neurological 
examination in January 2005 and was diagnosed as having post-
traumatic headaches.  The veteran reported that such 
headaches had been present since the April 1967 incident.  In 
a February 2005 rating decision, the RO granted service 
connection for headaches as a residual of a concussion and 
assigned an initial 10 percent rating, effective February 3, 
1997.  

As previously explained by the Board, the veteran's headaches 
may not be considered in rating the veteran's 
temporomandibular joint dysfunction, as such would violate 
VA's rule against pyramiding,  38 C.F.R. § 4.14 (providing 
that the evaluation of the same disability under various 
diagnoses is to be avoided).

Although the veteran's headaches are rated separately as 
post-concussion headaches, an examination to determine the 
severity of his temporomandibular joint dysfunction has not 
yet been conducted.  Indeed, it does not appear that the 
veteran has ever been afforded a VA compensation and pension 
examination in connection with this claim.  

In view of the foregoing, therefore, this case is REMANDED 
for the following:

1.  In accordance with applicable 
procedures, the veteran should be 
scheduled for an examination to determine 
the severity of his service-connected 
temporomandibular joint dysfunction.  If 
possible, the claims folder should be 
made available to the examiner for review 
in connection with the examination.  The 
examiner should be requested to delineate 
all manifestations of the veteran's 
temporomandibular joint dysfunction.  He 
or she should also specify inter-incisal 
and lateral excursion range of motion, in 
millimeters.  If any limited motion is 
demonstrated, an opinion as to any 
increased functional loss due to pain, 
weakness, excess fatigability, and/or 
incoordination of such affected part 
should be provided.  The examiner should 
also indicate whether there is any 
nonunion or malunion of the mandible or 
any loss of masticatory function.

2.  The RO should then review the claim.  
If the benefit sought on appeal remains 
denied, the veteran and his attorney 
should be furnished with a supplemental 
statement of the case and be afforded the 
appropriate period of time to respond 
thereto.  

The case should then be returned to the Board, if in order.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 
38 U.S.C.A. §§ 5109B, 7112).



______________________________________________
	James L. March
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


